Citation Nr: 1700210	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for left calf and foot drop due to back surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

The Veteran's left calf and foot drop are the result of his March 2010 back surgery and represent an outcome which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for disability of the left calf and left foot drop have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

38 U.S.C.A. § 1151 Claims

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151 (a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151 (a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361 (b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151 (a); 38 C.F.R. § 3.301 (c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361 (c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361 (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. §1151 (a)(1); 38 C.F.R. § 3.361 (d).

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151 (a)(1).

Facts and Analysis

The record shows that the Veteran underwent surgery on his lumbar spine in approximately 1988, which included a laminectomy of the L5 and S1 vertebrae.  There is no evidence in the record that he had any residual neurological issues in his left leg or left foot as a result of this surgery.

In March 2010, the Veteran underwent surgery at VA, which included decompression of L1 through L3.  Immediately following that surgery, the record shows that the Veteran exhibited left foot drop and was found on neurological testing to have radicular symptoms in his left leg.  While these symptoms have improved since the date of surgery, they have not fully resolved.  The Veteran seeks compensation for his left leg and left foot disability under the provisions of 38 U.S.C.A. § 1151.

At the time of his surgery in March 2010, the Veteran signed an informed consent document, acknowledging that he had been advised of the potential reasonably foreseeable negative outcomes of the surgery.  Included on the list of known risks for decompression surgery of the lumbar spine are temporary or permanent leg weakness, loss of sensation, total or partial paralysis, and foot drop.

As part of the adjudication of the Veteran's claim, the entirety of the record was reviewed by a general surgeon in June 2010 and an opinion was obtained.  The examiner stated that there was no evidence of negligence or carelessness or inappropriate treatment shown in the record, with the surgical report specifically showing that the March 2010 surgery "did not disturb or contact in any way the scar tissue" from the Veteran's laminectomy of L5-S1 twenty years prior.  The surgery was performed on vertebrae at two levels above the previous surgical site and, in the opinion of the expert, was performed in accordance with the accepted standard of care.  The examiner noted that, medically speaking, foot drop is the result of compromise of the L5 nerve root, and noted a neurosurgical note from April 2010 attributing the Veteran's foot drop to neuropathy involving the L5-S1 surgical area from twenty years prior.  The examiner stated that the exact reason why the Veteran had developed the left foot drop as a residual of surgery "is a mystery to me."  He further stated that the neurosurgeon that assessed the Veteran's foot drop in April 2010 was not able to determine how the surgery had resulted in foot drop and the answer "is unclear to me at this date."  However, the examiner also stated that it was not likely that the Veteran's foot drop was an event that could not have been reasonably foreseen.

The Veteran and his representative presented the argument at hearing that, in fact, the Veteran's left foot drop was not a foreseeable outcome of the surgery, based on the opinion as expressed by the VA examiner.  

The evidence clearly demonstrates that the Veteran did not have a left foot drop or other impairment prior to his March 2010 surgical decompression of L1 through L3.  The record also shows that "new onset left foot drop" was noted within a day of surgery.  As such, the Board finds that both the evidence of additional disability prong and proximate cause prong of the criteria for entitlement to benefits under 38 U.S.C.A. § 1151 are met.  The VA examination and opinion of June 2010 are adamantly against any finding of carelessness or negligence on the part of VA medical personnel and there is no evidence to the contrary.  As such, the focus here must be on the question of whether or not it was reasonably foreseeable that the Veteran would develop left calf disability and left foot drop as a result of his surgical decompression of L1 through L3.  

After reviewing the narrative of the examiner's opinion, the Board finds it probable that the examiner did not fully understand the question.  Indeed, as observed by the Veteran and his representative at hearing, the June 2010 VA examiner's opinion clearly points to the Veteran's current left foot drop as being an outcome of surgery that a reasonable health care provider would not have foreseen as an ordinary risk of that surgery.

Specifically, the Board notes that the VA examiner clear that foot drop is the result of an impairment of the L5 nerve root; this is further supported by the April 2010 opinion of the neurosurgeon.  The surgery performed on the Veteran in March 2010 was at a location sufficiently removed from the L5 vertebra and nerve root and from any scar tissue related to the prior surgery in that area that the June 2010 VA examiner found it an "anatomically certain surgical fact" that no contact with that area occurred.  In addition, the VA examiner stated that the reason for the Veteran developing left foot drop immediately following his March 2010 surgery was "a mystery" to him.  The April 2010 neurosurgical evaluation also did not provide a reason why the L1-3 surgery incited neurological damage to the L5 nerve root.  Thus, the Board concludes that not only was it not reasonably foreseeable that the result would occur, even once it had occurred, no clear explanation was arrived at in hindsight for its occurrence by highly trained medical personnel.

The Board has considered the inclusion of foot drop among the possible risks of lumbar surgery as noted in the informed consent signed by the Veteran.  However, in light of the June 2010 VA expert medical opinion that the L5 nerve root - the anatomical source for foot drop - would not have been impacted by the surgery, the Board concludes that, in this case, the specific negative outcome was not truly medically contemplated as being a result of the specific surgery performed.  Indeed, it appears the disclaimer was very  generally applicable to lumbar surgery rather than specifically applicable to the surgery actually performed.  The Veteran should not be penalized for this overinclusiveness in a case where, as here, the medical professionals were indeed surprised and perplexed by the post-surgical results.  In terms of foreseeability, the response of the medical professionals is deemed to have more probative value than mere inclusion of a symptom on a consent form.

For all of these reasons, the Board finds that entitlement to VA benefits for left calf disability and left foot drop under 38 U.S.C.A. § 1151 is established.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability of the left calf and left foot drop is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


